Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2021 has been entered.
 


Response to Applicant’s Arguments/Amendments


Applicants Arguments/Amendments with respect to the prior art have been fully considered while the examiner does not necessarily agree these arguments are moot in view of the new grounds of rejection below.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being by Holz US 2016/0342851.

Holz discloses A method for determining whether a biometric feature of a live human is present (see abstract and paragraph ), comprising: 

using a sensor, capturing visual data related to a presented biometric feature (see poaragraph 102 and 111  using a camera to track a users response see abstract note the spoofing detection is related to facial recognition); 

5 transmitting a sound wave to the presented biometric feature  (see paragraph 102 111 and 109 audio output is used to create a involuntary response in the users face i.e flinching), 

.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1-6 13- 20 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfursich US 2016/0035483 in view of Derakhshani US 2016/0371555 in further view of Clega US 2018/0156907.



Pfursich does not disclose transmitting a sound wave towards the biometric feature in accordance with a predetermined pattern; wherein the pattern is formed from at least one pulse and at least one pause. Derakashani discloses transmitting a sound wave towards the biometric feature (see paragraph 49 note that a chirp used to determine the distance and shape of target see also paragraph 30 ) in accordance with a predetermined pattern (short term pulse pings or short term chirps see paragraph 29 see paragraph 30 note that various types of patterns are discussed); wherein the pattern is formed from at least one pulse and at least one pause (short term pulse pings or short term chirps  see paragraphs 29 and 30)

One of ordinary skill in the art could have replaced distance depth measurement of Pfursich with the depth measurement of Derakashani and the results (depth data is using a sonic technique see paragraph 49) would have been predictable. Therefore it would have been obvious before 


Pfusich Derakashani does not disclose explicitly disclose pause with a random duration and  wherein the pattern is configured such that at least one pulse in the reflected signal is received during the at least one pause in the transmitted signal.


Pfusich Derakashani does not disclose explicitly disclose pause with a random duration and  wherein the pattern is configured such that at least one pulse in the reflected signal is received during the at least one pause in the transmitted signal.



 

Clega discloses  discloses pause with a random duration (see paragraph 20) and  wherein the pattern is configured such that at least one pulse in the reflected signal is received during the at least one pause in the transmitted signal ( see paragraph 20).



  One of ordinary skill in the art could have easily configured the system of Derakshani to receive the reflections during the pauses as discussed in Clega and the results (pulses received during pauses ) would have been predictable. A motivation to combine is to improve signal to 



Re claim 2 Pfursich discloses wherein determining whether the visual data and the reflected signal data relate to a biometric feature having realistic dimensions comprises determining whether the visual data and the reflected signal data in combination relate to a biometric feature having realistic dimensions (see paragraph 39 note the emitter pattern is used to measure distance see paragraph 122 note that distance in combination with the captured image of the face is used to approximate the size of the face and this is used to determined if the face is an acceptable size range of a live face i.e. realistic dimensions).

Re claim 3 Pfursich discloses wherein the visual data relates to an angular size of the presented biometric feature (see paragraph 122 note that distance in combination with the captured image of the face is used to approximate the size of the face and this is used to determined if the face is an acceptable size range of a live face i.e. realistic dimensions).

Re claim 4 Pfursich discloses wherein the reflected signal data relates to a distance of the presented biometric feature from the sensor ( see paragraph 39 note the emitter pattern is used to measure distance). This is also disclose in Derakhshani (see paragraph 49 note that a chirp used to determine the distance and shape of target see also paragraph 30 ) .

Re claim 5 Pfursich discloses  wherein the reflected signal data relates to the shape of a presented biometric feature (see paragraph 122 note that reflected data is used to determine if 

Re claim 6 Pfusich discloses wherein determining whether the visual data and the reflected signal data relate to a biometric feature having realistic dimensions comprises comparing the visual data and the reflected signal data against a model related to realistic dimensions of a biometric feature (see paragraph 39 note the emitter pattern is used to measure distance see paragraph 122 note that distance is used to approximate the size of the face and this is used to determined if the face is an acceptable size range of a live face i.e. realistic dimensions).


Re claim 13 Derakashani discloses selecting a pattern from a plurality of patterns; wherein selecting a pattern comprises randomly selecting a pattern ( see paragraph 48) 

Re claim 14 Derakashani discloses   wherein transmitting a signal comprises using a single transmitter (see paragraph 41 phone ear piece)

Re claim 15 Derakashani discloses   wherein a single sensor is used to capture data related to a reflected signal (see paragraph 49).

Re claim 16 Pfursich discloses wherein the biometric feature is one or more of: a face (see paragraph 122 face); a hand; a palm; a thumb; and one or more fingers.

Re claim 17 Pfusich discloses using a screen, performing one or more of the following actions: presenting the captured visual data to the presented biometric feature (see paragraph 81 note representation of the user is displayed to entice user to  move); instructing a live human to 

Re claim 18 Pfursich discloses claim elements of claim 1. Pfusich discloses determining  distance/depth using emission(see paragraph 39)  Pfursich  does not disclose wherein the sensor is a microphone  Derakhshani discloses using a sound  emission and a microphone to measure depth( see paragraph 25). One of ordinary skill in the art could have replaced distance depth measurement of Pfursich with the depth measurement of Derakashani and the results (depth data is using a sonic technique) would have been predictable. Therefore it would have been obvious before the effective filing date of the claimed invention to combine  Derakhshani  and  Pfursich to reach the aforementioned advantage.


Re claim 19 Derakhshani further  discloses wherein the signal comprises a sound wave (see paragraph 25); an ultrasound wave; (see paragraph 47 note that in one example the chrip extends to 22.5KHZ the examiner note that anything above 20Khz is typically considered ultrasound in the art )


Re claim 20 Pfursich discloses wherein the method forms part of a multi-modal method for determining whether a biometric feature of a live human is present ( see at least paragraph 122 and 123 note two different characteristics are used to determine liveness).




Re claim 24 Pfusich discloses A client or user device in the form of a telecommunications device or handset such as a smartphone or tablet adapted to execute the computer program product of claim 23 (see paragraph 135).

 Re claim 25 Pfusich discloses Apparatus (see paragraph 135) for determining whether a biometric feature of a live human is present, (see abstract and title facial liveness detection),  comprising: a camera for capturing visual data of a presented biometric feature(see abstract plurality of images of user body part); a transmitter adapted to transmit a signal towards the biometric feature (see paragraph 39  note time of flight measurement can be used from  pattern reflected emitted by emitter); a sensor for capturing data related to a reflected signal from the presented biometric feature see paragraph 64 note that light is reflected from the emitter into the sensor); and a processor adapted to determine whether the visual data and the reflected signal data relate to a biometric feature having realistic dimensions thereby to determine that a live biometric feature is present (see paragraph 39 note the emitter pattern is used to measure distance see paragraph 122 note that distance is used to approximate the size of the face and this is used to determined if the face is an acceptable size range of a live face i.e. realistic dimensions).

Pfursich does not disclose transmitting a sound wave towards the biometric feature in accordance with a predetermined pattern; wherein the pattern is formed from at least one pulse and at least one pause. Derakashani discloses transmitting a sound wave towards the biometric feature (see paragraph 49 note that a chirp used to determine the distance and shape of target see also paragraph 30 ) in accordance with a predetermined pattern (short term pulse pings or 

One of ordinary skill in the art could have replaced distance depth measurement of Pfursich with the depth measurement of Derakashani and the results (depth data is measured using a sonic technique see paragraph 49) would have been predictable. Therefore it would have been obvious before the effective filing date of the claimed invention to combine  Derakhshani  and  Pfursich to reach the aforementioned advantage.


Pfursich does not disclose transmitting a sound wave towards the biometric feature in accordance with a predetermined pattern; wherein the pattern is formed from at least one pulse and at least one pause. Derakashani discloses transmitting a sound wave towards the biometric feature (see paragraph 49 note that a chirp used to determine the distance and shape of target see also paragraph 30 ) in accordance with a predetermined pattern (short term pulse pings or short term chirps see paragraph 29 see paragraph 30 note that various types of patterns are discussed); wherein the pattern is formed from at least one pulse and at least one pause (short term pulse pings or short term chirps  see paragraphs 29 and 30)

One of ordinary skill in the art could have replaced distance depth measurement of Pfursich with the depth measurement of Derakashani and the results (depth data is using a sonic technique see paragraph 49) would have been predictable. Therefore it would have been obvious before the effective filing date of the claimed invention to combine  Derakhshani Pfursich Clega to reach the aforementioned advantage.


Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfursich US 2016/0035483, Clega and Derakashani in view of  Li et al US 2018/0285668.

Re claim 7 Pfursich discloses the features of claim 6 and the data for use in the model comprising visual data and reflected signal data(see paragraph 39 note the emitter pattern is used to measure distance see paragraph 122 note that distance is used to approximate the size of the face and this is used to determined if the face is an acceptable size range of a live face i.e. realistic dimensions). Pfusich does not expressly disclose  collecting data for use in the model, of a biometric feature of a live human and visual data and reflected signal data of a falsified biometric feature of a live human.  Li discloses collecting data for use in the model, of a biometric feature of a live human and visual data and reflected signal data of a falsified biometric feature of a live human ( see paragraph 18 note a classifier could be trained to differentiate between real and spoofed faces) see paragraph 19 note that both real and spoofed faces should be used to train the classifier. The motivation is a predetermined relationship to differentiate between real human face data and spoofed face data in real time . see paragraph 19. Therefore it would have been obvious before the effective filing date to combine Li and Pfusich and Clega and Derakashani.

Re claim 8 Pfursich discloses the features of claim 6 and classifying the face as real or spoofed (see paragraph 57). Pfusich does not disclose wherein the model is a trained classifier. Li further discloses wherein the model is a trained classifier ( see paragraph 18 not a classifier could be trained to differentiate between real and spoofed faces) see paragraph 19 note that both real and spoofed faces should be used to train the classifier). The motivation is a predetermined relationship to differentiate between real human face data and spoofed face data 



Re claim 9 Li further discloses training the model based on presented biometric features of live humans and presented falsified biometric features of live humans ( see paragraph 18 not a classifier could be trained to differentiate between real and spoofed faces) see paragraph 19 note that both real and spoofed faces should be used to train the classifier.



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfursich US 2016/0035483 Clega and Derakashani in view of  Yoo et al US 2018/0276488.


Re claim 10 Pfursich discloses the features of claim 6 and classifying the face as real or spoofed (see paragraph 57). Pfusich does not disclose  wherein the model comprises a convolutional neural network . Yoo further discloses wherein the model comprises a convolutional neural network ( see paragraph 73 note that convolutional nueral network may be used to interpret livelness test operations). The motivation note that convolutional nueral network may be used to interpret livelness test operations see paragraph 73 and . The liveness test neural network may perform a nonlinear mapping, and thus have a great ability to distinguish between a fake object and a genuine object in the liveness test (see paragraph 72) Therefore it would have been obvious before the effective filing date to combine Yoo Clega Derakashani and  Pfusich .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfursich US 2016/0035483 Clega and Derakashani in view of  Rodriguez et al US 2018/0239955.


Re claim 11 Pfucich discloses all of the elements of claim 1. Pfusich does not expressly disclose transmitting data related to the presented biometric feature for remote processing. Rodriguez discloses transmitting data related to the presented biometric feature for remote processing (see paragraph 363 note that data is transmitted to server for processing). One of ordinary skill in the art could have easily performed the processing remotely and the results (processing is performed remotely) would have been predictable. Therefore it would have been obvious before the effective filing date to combine Rodriguez Clega and Derakashani and Pfusich.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfursich US 2016/0035483 Clega and Derakashani in view of Ross US 8,396,265.


Re claim 21  Pfusich discloses A method of verifying the identity of a user, comprising performing the method of claim 1 (see rejection of claim 1 ); and verifying the identity of the user(see paragraph 131 note that faces passing the liveness test are authenticated).

Pfusich does not desirable the authentication process i.e.  comparing biometric information of the user against a database of biometric information of verified users. It is well known to authenticate by biometric information of the user against a database of biometric information of 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669